Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed February 16, 2021, with respect to claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C. 112 (a) and Double Patenting rejections of claims 1-16 have been withdrawn. 



Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1, 7, 13 and 15, the most relevant prior art of record, Kasher et al. (US 2017/0078008 A1) in view of Lou et al. (US 2019/0068271 A1), and in further view of Wang (US 2015/0244432 A1), fails to specifically show, disclose, or suggest wherein the TRN field is transmitted through bonded channels generated based on the channel bonding scheme according to information in the EDMG Header A field.
Kasher et al. show and disclose a method performed by a first station (STA) in a wireless LAN (WLAN) system {A method performed by a second station (STA); A first station; A second station} (WLAN may comprise a basis service set (BSS) or personal 
Lou et al. show and disclose wherein the BRP packet is generated based on a lowest modulation and coding scheme (MCS), and wherein the plurality of channels is generated based on a channel bonding or a channel aggregation; and performing a beamforming training procedure on the plurality of channels for the second STA based on the BRP packet (BRP packets are used to train the receiver and transmitter antenna; each training frame is coded and modulated using a lowest MCS level; a unified multicast training procedure is used by an AP/PCP to train: All the STAs which intend to perform initial and/or updated MIMO BF training/tracking; channel-bonding [paragraphs 52, 53, 72, 73, 77, 202]); a Beam Refinement Protocol (BRP) data frame (BRP frame [paragraph 159]), and wherein the TRN field is transmitted through bonded channels which are generated based on the channel bonding ( (BRP packet may be carried by a DMG PPDU followed by a training (TRN) field [paragraph 53]).

Kasher et al. and Lou et al., as modified by Wang, however, lack the claimed feature of wherein the TRN field is transmitted through bonded channels based on the channel bonding scheme according to information in the EDMG Header A field, therefore this limitation, in conjunction with the other limitations recited in claims 1, 7, 13 and 15, is novel and unobvious over the combination of Kasher et al., Lou et al. and Wang.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641